Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00341-CV

            BOARD OF ADJUSTMENT FOR THE CITY OF SAN ANTONIO
                  & Sarosh Management, LLC d/b/a A-Z Food Mart,
                                  Appellants

                                               v.

                 EAST CENTRAL INDEPENDENT SCHOOL DISTRICT,
                                  Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-17596
                          Honorable Laura Salinas, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellee, East Central Independent School District, recover
its costs of appeal from Appellants, Board of Adjustment for City of San Antonio and Sarosh
Management, LLC d/b/a A-Z Food Mart, and from Freddy B. Ruiz and Mayo J. Galindo, as
sureties on Appellants’ supersedeas bond; provided, however, that the maximum amount that
Appellee can recover from the sureties in accordance with this judgment is $2,000.00.

       SIGNED March 18, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice